EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Cameron B. Pick on December 22, 2021.
 	 
3. 	The application has been amended as follows: 	Please amend claims 1 and 9 as follows:

In the Claims

1.  	(Currently Amended) A method for presenting historized process parameter values in a process plant, the method comprising: 
obtaining, via a user interface of a computing device executing an operator application in an operating environment of a process plant, a selection of a first section of a process plant for displaying a first set of process control elements in one of a plurality of regions in a layout of a display view, the process plant including a plurality of sections each including a different set of process control elements; 
presenting, via the user interface, indications of the selected first set of process control elements in a first display region included in [[a]] the layout of [[a]] the display 
obtaining a link between the first display region and a second display region including a trend display view, wherein the link indicates that the trend display view presents indications of one or more sets of historized process parameter values of one or more process parameters corresponding to a selected set of process control elements presented in the linked first display region; 
presenting, via the user interface, the trend display view in the second display region included in the layout of the display view, the trend display view including the indications of the one or more sets of historized process parameter values of the one or more first process parameters of the selected first section of the process plant; 
obtaining, via the user interface, a selection of a second section of the process plant for displaying a second set of process control elements in one of the plurality of regions in the layout of the display view; 
presenting, via the user interface, indications of the selected second section of the process plant in the first display region, each of the selected second set of process control elements corresponding to one or more second process parameters of the selected second section of the process plant; 
automatically identifying the one or more second process parameters corresponding to the selected second set of process control elements presented in the linked first display region; 
retrieving the one or more sets of historized process parameter values of the automatically identified one or more second process parameters; and 
updatinq, via the user interface, the trend display view to include the indications of the one or more sets of historized process parameter values of the one or more second process parameters.  

2. (Canceled)  

3.  	The method of claim 1, further comprising: 

providing the respective identifiers for each of the process control elements to a data historian device; and 
receiving, from the data historian device, the one or more sets of historized process parameter values of the one or more process parameters corresponding to the one or more process control elements.  

4.  	The method of claim 3, wherein the respective identifiers for each of the process control elements presented in the first display region are obtained in response to receiving a request to present a graphical representation of a new control module, function block, or process section in the first display region.  

5.  	The method of claim 3, further comprising: 
obtaining a maximum number of process parameters to present in the display view; and 
presenting, via the user interface, the trend display view including the indications of the one or more sets of historized process parameter values corresponding to at most the maximum number of process parameters.  

6.  	The method of claim 5, further comprising: 
assigning a priority level to each of the process parameters corresponding to the first display region;
 ranking the process parameters according to the respective priority levels; and 
presenting, via the user interface, the trend display view including indications of one or more of the sets of historized process parameter values ranked above the maximum number.  

7.  	The method of claim 3, wherein the data historian device includes a plurality of data historian devices, and wherein providing the identifier for each of the 

8.  	The method of claim 7, wherein for each of the process control elements, the plurality of data historian devices communicate with each other to identify a data historian device of the plurality of data historian devices that stores the one or more sets of historized process parameter values corresponding to the respective process control element.  

9.  	(Currently Amended) A system for presenting historized process parameter values in a process plant, the system comprising: 
one or more devices disposed in the process plant each performing a physical function to control an industrial process; and 
a computing device including: one or more processors; and 
a non-transitory computer-readable medium coupled to the one or more processors and storing an operator application thereon, that when executed by the one or more processors, causes the computing device to: 
obtain, via a user interface of the operator application in an operating environment of a process plant, a selection of a first section of a process plant for displaying a first set of process control elements in  one of a plurality of regions in a layout of a display view, the process plant including a plurality of sections each including a different set of process control elements; 
present, via the user interface, indications of the selected first set of process control elements in a first display region included in [[a]] the layout of [[a]] the display view, each of the selected first set of process control elements corresponding to the one or more devices disposed in the process plant and corresponding to one or more first process parameters; 
obtain a link between the first display region and a second display region including a trend display view, wherein the link indicates that the trend display view 
present, via the user interface, the trend display view in the second display region included in the layout of the display view, the trend display view includinq the indications of the one or more sets of historized process parameter values of the one or more first process parameters of the selected first section of the process plant; 
obtain, via the user interface, a selection of a second section of the process plant for displavinq a second set of process control elements in  one of the plurality of regions in the layout of the display view; 
present, via the user interface, indications of the selected second section of the process plant in the first displav region, each of the selected second set of process control elements correspondinq to one or more second process parameters of the selected second section of the process plant; 
automatically identify the one or more second process parameters corresponding to the selected second set of process control elements presented in the linked first display region; 
retrieve the one or more sets of historized process parameter values of the automatically identified one or more second process parameters; and 
update, via the user interface, the trend display view to include ing the indications of the one or more sets of historized process parameter values of the one or more second process parameters.  

10.  	The system of claim 9, wherein the operator application further causes the computing device to: 
obtain, from the first display region and based on the link, a respective identifier for each of the process control elements presented in the first display region; 
provide the respective identifiers for each of the process control elements to a data historian device; and 


11.  	The system of claim 9, wherein the respective identifiers for each of the process control elements presented in the first display region is obtained in response to receiving a request to present a graphical representation of a new control module, function block, or process section in the first display region.  

12.  	(Canceled)  

13.  	The system of claim 9, wherein the first display region includes user controls to adjust the one or more process parameters corresponding to the one or more devices in the operating environment of the process plant.


Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144